                       X2:18-cv-09419-VAP-E Document 18-1 Filed 03/14/19 Page 1 of 2 Page ID #:209



                   1 Vince M. Verde CA Bar No. 202472
                     vince.verde@ogletree.com
                   2 David A. Garcia CA Bar No. 218356
                     david.garcia@o letreedeakins.com
                   3 Tiffany E. Yim ~A Bar No. 322907
                     tiffany.yim~a,ogletree.com
                   4 OGLETREE,DEAKINS,NASH,
                     SMOAK & STEWART,P.C.
                   5 Park Tower, Fifteenth Floor
                     695 Town Center Drive
                   6 Costa Mesa, CA 92626
                     Telephone: 714-800-7900
                   7 Facsimile: 714-754-1298
                   8 Attorneys for Defendant Keter
                     Environmental Services, Inc.
                   9
                  l0                       UNITED STATES DISTRICT COURT
                  11         CENTRAL DISTRICT OF CALIFORNIA —WESTERN DIVISION
                  12
                   13 TERRELL RICHARDSON,an                   Case No. 2:18-cv-09419-VAP-E
                      individual,
                  14                                                    ORDER GRANTING
                                  Plaintiff,                   TIPULATE PROTECTIVE ORDER
                  15
                             v.                               State Action
                  16                                            Filed:            September 18, 2018
                                                              Trial Date:         December 10, 2019
                  17 KETER ENVIRONMENTAL                      District Judge:     Hon. Virginia A. Phillip
                      SERVICES,INC. a Delaware                Magistrate Judge:   Hon. Charles F. Eick
                  18 Corporation; and DOES 1 to 100,
                      inclusive,
                  19
                                  Defendants.
                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27
37784525 l.docx    p
                  20

                                                                                  Case No. 2:18-cv-09419-VAP-E
                       2:18-cv-09419-VAP-E Document 18-1 Filed 03/14/19 Page 2 of 2 Page ID #:210



                   1         GOOD CAUSE APPEARING therefore, IT IS HEREBY ORDERED that the
                   2 Stipulated Protective Order dated March 14, 2019 between Plaintiff Terrell

                   3 Richardson on the one hand, and Defendant Keter Environmental Services, Inc., on

                   4 the other hand, is hereby GRANTED.

                   5

                   6        IT IS SO ORDERED.
                   7
                                  )                                            ,._~
                   8 DATED: 3/~j/~~9.                                   -
                                                                            C_ji~~1Gs ~;~~~l_
                   9                                      Honorable
                                                                            /~I~ rtt,~.w1~- Tvd~
                  10                                      United States T'~ ~~'~* ~'^~ ~~-* T~ ~ ~'tre
                  11

                  12

                  13

                  14

                  15

                  16

                  17

                  18

                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27
37784525 ].docx    p
                  20

                                                              1                         Case No. 2:18-cv-09419-VAP-E
